DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. (U.S. 8,276,833).
Regarding claims 1, Cheng discloses a water outflow control assembly, comprising: 
a water inlet body  (10), provided with a water inlet channel (14) and a valve cavity (at 13a) that intersects with the water inlet channel, one end of the valve cavity being provided with a push rod hole (where 22 is inserted), and plurality of guide blocks (135) arranged around the push rod hole;
a push rod (22), penetrating through the push rod hole and non-rotatably connected to the water inlet body in a sealing and sliding manner, a plurality of push blocks (211) arranged at one end of the push rod extending into the valve cavity; 

an elastic member (40), resisting between the rotor and the other end of the valve cavity;
wherein when the push rod is pressed, the push blocks urge against the tooth blocks at a stop position, so that the rotor moves axially and rotates; and when the push rod is released, the elastic member drives the rotor to reset axially, and the tooth block resist the guide blocks and continue to rotate to the next stop position (as illustrated, operation described Column 6, Line 43 – Column 7, Line 40).
Regarding claim 2, partition grooves (136) are formed between the guide blocks; the push blocks are configured to extend in a radial direction of the push rod and non-rotatably connected to the partition grooves in a sliding manner (as shown throughout figures); the tooth blocks match the partition grooves; at the stop position, the push blocks and the tooth blocks are both located in the partition grooves (as shown in Fig. 15A); when the push rod is pressed, the push blocks urge against the tooth blocks to move axially until the tooth blocks are separated from the partition grooves and then rotate; and when the push rod is released, the tooth blocks are axially reset and resist the guide blocks, then continue to rotate and slide into the partition grooves at the next stop position (as illustrated in Fig. 15a,b, operation described Column 6, Line 43 – Column 7, Line 40).
Regarding claim 3, a stop wall (walls of 136) extending toward the rotor is arranged around the guide blocks in the 5valve cavity, and stop grooves correspondingly matching the partition grooves are formed in an inner wall of the stop wall (as shown in Fig. 7); the push blocks are further connected to the stop grooves in a sliding manner; the rotor is formed with an accommodating groove between the 
Regarding claim 7, the water inlet 15channel intersects with the valve cavity to form a water inlet hole (14 into 13a) and a water outlet hole (15); and the retaining wall is in clearance fit with the inner wall of the valve cavity near the water outlet hole, and changes an blocking area of the water outlet hole to change the degree of blocking the water inlet channel (naturally occurs as the rotor is rotated in increments).
Regarding claim 8, an outer wall (311) 20of the retaining wall is provided as a conical surface, a cone top of the conical surface faces the push rod hole, and correspondingly, the inner wall of the valve cavity near the water outlet hole is also provided as a conical surface matching the outer wall of the retaining wall (as shown in Fig. 3).

Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu (U.S. 2017/0136473).
Regarding claim 16, Yu discloses a shower head assembly method, wherein a water outflow control assembly (Fig. 6) of a 10shower head is installed through a handle hole of a shower head body (as shown in Fig. 3), so as to be connected to and communicate with a surface cover assembly (face plate of shower head) which is installed from a surface cover hole of the shower head body, and a push rod (6) of the water outflow control assembly is opposite to a button hole (location 9 is inserted) of the shower head body.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4-6, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng.
Regarding claims 4-6, Cheng discloses the invention as described above, and furthermore wherein the water inlet body comprises a water inlet seat (131), a first end cap (10b) the water inlet seat is provided with the water inlet channel and a valve cavity groove intersecting with the water inlet channel, the valve cavity groove is closed at one end and open at the other end, the push rod hole is formed at the closed end of the valve cavity groove, and a first 15end cap groove is formed on a periphery of a side of the push rod hole away from the valve cavity groove; the first end cap is fixedly connected into the first end cap groove (as shown in Fig. 3).
Cheng fails to disclose a second end cap, instead, Cheng shows an integrated cap formed as part of the body (11).
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included a second end cap which is hermetically connected and matches with the open end of the valve cavity groove to form the valve cavity, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179. In this case, having a second end cap would yield predictable results, namely, the ability to service the component from both ends and adding ease of manufacture. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have any desired number of teeth, blocks, and grooves, including three, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184. In this case, the amount of teeth and associated components would be a matter of desired precision of the rotation action, and desired distance of rotation with each button press.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng, as applied above, and further in view of Yu (U.S. 2017/0136473).
Regarding claim 15, Cheng discloses a shower head (system is intended for a shower head or handheld sprayer, as stated in Background of the Invention) comprising: a shower head body (not explicitly shown, but implied to exist when a shower head is utilized, a button (end of 22), and the water outflow control assembly, as described above.
Cheng fails to disclose the details of the shower head.
However, Yu teaches a shower head which utilizes a button and water outflow control assembly (Fig. 6), and wherein the shower head body is provided with a surface cover assembly (face plate shown Fig. 3), wherein the shower head body is provided with a surface cover hole (where face plate is inserted), a handle hole (where 1 is inserted) and a button hole (where 9 is inserted), and the button 
It would have been obvious to one having ordinary skill in the art at the time the invention before the effective filing date of the claimed invention to have included a shower head such as that taught by Yu, since doing so would yield predictable results, namely, the ability to utilized a known style of shower head and for use with the water outflow control assembly of Cheng.

Allowable Subject Matter
Claims 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET LE whose telephone number is (571)270-1548.  The examiner can normally be reached on Monday - Friday 7am - 4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIET LE/               Primary Examiner, Art Unit 3752